USCA4 Appeal: 22-1193     Doc: 50        Filed: 12/09/2022    Pg: 1 of 13




                                          UNPUBLISHED

                              UNITED STATES COURT OF APPEALS
                                  FOR THE FOURTH CIRCUIT


                                             No. 21-1441


        MANUEL ANTONIO ORELLANA ALVARADO,

                           Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                           Respondent.



                                             No. 22-1193


        MANUEL ANTONIO ORELLANA ALVARADO,

                           Petitioner,

                     v.

        MERRICK B. GARLAND, Attorney General,

                           Respondent.



        On Petition for Review of an Order of the Board of Immigration Appeals.


        Argued: October 28, 2022                                  Decided: December 9, 2022


        Before WYNN and RUSHING, Circuit Judges, and MOTZ, Senior Circuit Judge.
USCA4 Appeal: 22-1193      Doc: 50         Filed: 12/09/2022     Pg: 2 of 13




        Petition for review denied in part and dismissed in part by unpublished per curiam opinion.


        ARGUED: Daniel Warren Thomann, DANIEL THOMANN, P.C., Chicago, Illinois, for
        Petitioner. Jessica Danielle Strokus, UNITED STATES DEPARTMENT OF JUSTICE,
        Washington, D.C., for Respondent. ON BRIEF: Brian M. Boynton, Principal Deputy
        Assistant Attorney General, Anthony C. Payne, Assistant Director, Lance L. Jolley, Office
        of Immigration Litigation, Civil Division, UNITED STATES DEPARTMENT OF
        JUSTICE, Washington, D.C., for Respondent.


        Unpublished opinions are not binding precedent in this circuit.




                                                    2
USCA4 Appeal: 22-1193      Doc: 50         Filed: 12/09/2022     Pg: 3 of 13




        PER CURIAM:

                Petitioner Manuel Orellana Alvarado seeks review of two orders of the Board of

        Immigration Appeals (“Board”) denying his petition for withholding of removal and

        affirming the Immigration Judge’s denial of relief under the Convention Against Torture

        (“CAT”). We conclude that his challenges are without merit in light of the steep standard

        of review.

                Orellana Alvarado also contends that each Board decision was void ab initio

        because each was rendered by a Board member illicitly serving beyond their appointed

        term. But we lack jurisdiction to consider that argument because Orellana Alvarado failed

        to exhaust it before the Board. Accordingly, we deny the petition in part and dismiss it in

        part.

                                                    I.

                Orellana Alvarado is a native and citizen of Honduras who has spent time in the

        United States sporadically since 1990, leading to three separate terms of imprisonment for

        illegal reentry. Following the completion of his first such sentence, Orellana Alvarado was

        removed to Honduras in April 2013.

                In January 2014, Orellana Alvarado became a licensed cab driver in Honduras.

        Shortly thereafter, the MS-13 gang began to extort money from him weekly as a condition

        of permitting him to drive his cab. Armed gang members also forced Orellana Alvarado to

        give them rides, usually without pay. On one occasion, gang members got into his taxi at

        gunpoint, struck him with a gun, and forced him to drive them while they kidnapped

        another man. At times, gang members threatened to kill him.


                                                    3
USCA4 Appeal: 22-1193        Doc: 50        Filed: 12/09/2022     Pg: 4 of 13




                 The record supports that such extortion and violence directed at transportation

        workers was not uncommon in Honduras at the time. One 2019 news report stated that “an

        estimated 1,500 Hondurans driving buses or taxis [had] been murdered” since 2010. A.R.

        584. 1

                 Orellana Alvarado witnessed two such murders firsthand in May and August 2014.

        The second murder was of Orellana Alvarado’s relative who had been forced to work for

        the gang but had decided to stop cooperating. Nobody was arrested for either murder that

        Orellana Alvarado witnessed.

                 After the August 2014 murder of his relative, Orellana Alvarado stopped driving his

        taxi and fled Honduras for the United States. He was arrested, served another sentence for

        illegal reentry, and was again removed.

                 Shortly after he returned to Honduras in 2017, Orellana Alvarado was on the street

        when he recognized some armed gang members, who told him to leave the area, or they

        would kill him. Apparently, a gang meeting was about to take place there.

                 Orellana Alvarado decided to again flee to the United States, reentering in

        December 2017. Once again, he was arrested and served a sentence for illegal reentry, after

        which he was transferred to immigration detention. Accordingly, he has been detained

        since late 2017. He has not heard from the gang during that time. Nevertheless, he testified

        that the gang members “don’t forget anything” and that if he returns to Honduras, “[t]hey’re

        going to kill [him].” A.R. 234.


                 Citations to the “A.R.” refer to the Certified Administrative Record filed by the
                 1

        parties in this case.

                                                      4
USCA4 Appeal: 22-1193      Doc: 50         Filed: 12/09/2022     Pg: 5 of 13




               In March 2018, an asylum officer concluded that Orellana Alvarado had a

        reasonable fear of persecution or torture if removed to Honduras and referred him to the

        Immigration Court for further proceedings. Before the Immigration Court, Orellana

        Alvarado pursued claims for withholding of removal and protection under CAT. His

        proposed particular social group for the withholding-of-removal claim was “Honduran

        former taxi or transit drivers and/or business owners who have cooperated with MS-13 and

        subsequently stopped.” A.R. 75.

               The Immigration Judge initially granted withholding of removal to Orellana

        Alvarado. But in March 2021, a three-member panel of the Board sustained the

        Government’s appeal as to that claim and remanded for consideration of the CAT claim.

        On remand, the Immigration Judge denied Orellana Alvarado’s application for CAT relief.

        The Board affirmed in a single-member decision in December 2021. Orellana Alvarado

        petitioned this Court for review of both Board decisions.

                                                    II.

               Orellana Alvarado first alleges that the Board’s decisions are inherently flawed due

        to the makeup of the panels that rendered the decisions. The three-member panel that issued

        the March 2021 Board decision included one temporary Board member who was serving

        her second six-month term, and the December 2021 decision was rendered by a single

        member also serving her second six-month term. Orellana Alvarado contends that the

        presence of these members makes both decisions “void ab initio” because, in his view,




                                                    5
USCA4 Appeal: 22-1193      Doc: 50         Filed: 12/09/2022      Pg: 6 of 13




        temporary Board members cannot serve more than one six-month term per lifetime. 2

        Opening Br. at 12. But we lack jurisdiction to consider this argument because Orellana

        Alvarado failed to exhaust it before the Board.

               “A court may review a final order of removal only if . . . the alien has exhausted all

        administrative remedies available to the alien as of right.” 8 U.S.C. § 1252(d)(1). “We have

        interpreted this provision as a jurisdictional bar, holding that a noncitizen’s failure to

        exhaust administrative remedies as to a particular claim bars judicial review of that claim.”

        Perez Vasquez v. Garland, 4 F.4th 213, 228 (4th Cir. 2021). Generally, in order for a

        petitioner to have administratively exhausted a claim, “‘the [Board of Immigration

        Appeals] [must] ha[ve] issued a definitive ruling on the issue raised in the petition for

        review’—even where the Board does so sua sponte, without the petitioner actually raising

        that issue before the Board.” Id. (quoting Cabrera v. Barr, 930 F.3d 627, 633 (4th Cir.

        2019)). Here, there is no dispute that Orellana Alvarado did not raise this matter before the

        Board, and that the Board did not address the matter in the first instance.

               Nevertheless, Orellana Alvarado contends that he did not need to administratively

        exhaust the temporary-member claim because noncitizens need pursue only those

        “remedies available to [them] as of right.” 8 U.S.C. § 1252(d)(1) (emphasis added). He

        notes that, by the time he found out which Board member or members issued the decisions,



               2
                  The regulation at issue provides that “[t]he Director may in his discretion
        designate” certain officials “to act as temporary Board members for terms not to exceed
        six months.” 8 C.F.R. § 1003.1(a)(4). The Government contests Orellana Alvarado’s view
        of the regulation and argues that it simply limits temporary Board members to serving six
        months in any given term.

                                                     6
USCA4 Appeal: 22-1193        Doc: 50        Filed: 12/09/2022      Pg: 7 of 13




        his only recourse was to file a motion to reopen or for reconsideration. And he contends

        that such a motion cannot properly be understood to be available “as of right” because if it

        is, then noncitizens must always be required to file such a motion, even when the Board

        has already spoken to the issue—a requirement that would be a pointless formality in the

        mine-run of cases.

               To be sure, applicants “need not file a motion to reconsider the same argument the

        [Board] has already rejected in order to exhaust their remedies.” Cabrera, 930 F.3d at 633;

        see Shepherd v. Holder, 678 F.3d 1171, 1177 (10th Cir. 2012) (collecting cases). But

        “[o]nly after the [Board] has rendered a decision on an argument or claim is that argument

        or claim said to have been exhausted.” Cabrera, 930 F.3d at 631. 3 As noted, that did not

        happen here.

               Orellana Alvarado contends it would have been fruitless to challenge the validity of

        the Board members’ appointments before those very same Board members. Even assuming

        that is true, however, the exhaustion requirement applies even if the petitioner “is almost

        assuredly not going to prevail.” Id. at 634; see id. (“An alien must exhaust all administrative

        remedies available to him, even if he reasonably predicts that these remedies are unlikely

        to do him any good.” (quoting Popal v. Gonzales, 416 F.3d 249, 253 (3d Cir. 2005))).




               3
                 See also Vasquez v. Garland, No. 21-2393, 2022 WL 2355488, at *1 (4th Cir. June
        30, 2022) (per curiam) (concluding that this Court lacked jurisdiction to consider an
        argument where the petitioner filed a motion for reconsideration before the Board but did
        not raise that particular argument); Merino-Castro v. Lynch, 650 F. App’x 831, 832 (4th
        Cir. 2016) (per curiam) (same).

                                                      7
USCA4 Appeal: 22-1193      Doc: 50         Filed: 12/09/2022     Pg: 8 of 13




               Because Orellana Alvarado failed to raise his challenge to the presence of certain

        temporary Board members before the Board, we lack jurisdiction to consider it.

                                                    III.

               That brings us to the merits of the Board’s decisions to deny Orellana Alvarado

        withholding-of-removal and CAT relief. 4 “When[, as with the March 2021 decision,] the

        [Board of Immigration Appeals] issue[s] its own opinion without adopting the

        [Immigration Judge]’s opinion, the [Board]’s decision constitutes the final order of

        removal, and accordingly we review that opinion and not the opinion of the [Immigration

        Judge]. When, as [with the December 2021 decision], the [Board] affirms the [Immigration

        Judge]’s decision with an opinion of its own, we review both decisions.” Garcia Hernandez

        v. Garland, 27 F.4th 263, 266 n.* (4th Cir. 2022) (citation and internal quotation marks

        omitted). We must uphold the Board’s decision “unless it is manifestly contrary to the law

        and an abuse of discretion.” Bedoya v. Barr, 981 F.3d 240, 245 (4th Cir. 2020) (internal

        quotation marks omitted). The Board abuses its discretion when it “does not provide a

        reasoned explanation for its decision, . . . distorts or disregards important aspects of an

        applicant’s claim,” or “mak[es] an error of law.” Id. (internal quotation marks omitted).

               “We review factual findings for substantial evidence, and we will not disturb factual

        findings unless ‘any reasonable adjudicator would be compelled to conclude to the

        contrary.’” Id. (quoting 8 U.S.C. § 1252(b)(4)(B)). “Thus, ‘even if the record plausibly


               4
                Two days before oral argument, the Government filed a letter pursuant to Federal
        Rule of Appellate Procedure 28(j) raising an issue related to the Supreme Court’s decision
        in Nasrallah v. Barr, 140 S. Ct. 1683 (2020). We do not reach the Government’s last-
        minute argument because we conclude that the petition is without merit in any event.

                                                     8
USCA4 Appeal: 22-1193       Doc: 50         Filed: 12/09/2022      Pg: 9 of 13




        could support two results,’ reversal is appropriate only where the evidence ‘not only

        supports [the petitioner’s] conclusion, but compels it.’” Nolasco v. Garland, 7 F.4th 180,

        186 (4th Cir. 2021) (quoting Tang v. Lynch, 840 F.3d 176, 180 (4th Cir. 2016)). “Finally,

        we review legal rulings de novo.” Bedoya, 981 F.3d at 245.

                                                      A.

               Applicants seeking withholding of removal “must establish that they have been

        subjected to past persecution or have a well-founded fear of future persecution on account

        of race, religion, nationality, membership in a particular social group, or political opinion.”

        Perez Vasquez, 4 F.4th at 221 (internal quotation marks and alterations omitted); see id. at

        221 n.7 (noting that this standard applies to withholding of removal). Where, as here, the

        applicant relies on his membership in a particular social group, he “must establish ‘that the

        group is (1) composed of members who share a common immutable characteristic,

        (2) defined with particularity, and (3) socially distinct within the society in question.’”

        Nolasco, 7 F.4th at 187 (quoting Matter of M-E-V-G-, 26 I. & N. Dec. 227, 237 (B.I.A.

        2014)).

               The Board concluded that Orellana Alvarado’s proposed particular social group of

        “Honduran former taxi or transit drivers and/or business owners who have cooperated with

        MS-13 and subsequently stopped” failed to satisfy the third requirement, social distinction.

        A.R. 75. While recognizing the significant evidence in the record of gangs targeting current

        transportation drivers, the Board concluded that the cited “evidence, though deeply

        disturbing, shows only that Honduran gangs punish drivers who keep driving after refusing

        to pay extortion demands; it does not show that gangs (or anyone else) take notice of former


                                                      9
USCA4 Appeal: 22-1193       Doc: 50          Filed: 12/09/2022      Pg: 10 of 13




        drivers—people who, like the applicant, quit driving rather than turn over their income to

        gang members.” A.R. 75–76.

               The Board’s finding was supported by substantial evidence. Certainly, it is not

        difficult to think of reasons a gang might choose to target those who ceased cooperating by

        stopping driving altogether just as the gang may target those who continue to drive but

        refuse to pay extortion. But such speculation cannot overcome a deficit in record evidence.

        And here, most of the evidence Orellana Alvarado points to is at best ambiguous about

        whether the targeted driver planned to cease cooperating by ceasing payment or by ceasing

        driving.

               The most on-point evidence Orellana Alvarado cites is an affidavit in which his

        cousin avers, “If I ever want to stop driving a taxi, my options are leave the country or be

        killed.” A.R. 425. This statement provides some support for the notion that the gang

        specifically targets former taxi drivers. But it could also be read to mean that gangs view

        former taxi drivers as belonging to the same group as current taxi drivers who cease

        cooperating in other ways. 5 Cf. Nolasco, 7 F.4th at 190 (noting record evidence suggesting

        that Salvadoran society views former gang members as “‘forever ruined’ because they


               5
                 Orellana Alvarado urges us to disregard the particular social group’s use of the
        word “former” as “superfluous,” and thus to consider the evidence related to taxi drivers
        who continue to drive but cease cooperating as relevant to former taxi drivers like himself.
        Opening Br. at 20. But it is up to a counseled petitioner to define his particular social group.
        Matter of W-Y-C- & H-O-B-, 27 I. & N. Dec. 189, 191 (B.I.A. 2018); cf. Arevalo Quintero
        v. Garland, 998 F.3d 612, 635 (4th Cir. 2021) (W-Y-C- does not apply to pro se asylum
        seekers). And here, Orellana Alvarado’s counsel chose to define the group to include the
        word “former”—presumably to avoid potential immutability issues with defining a group
        to include current taxi drivers. See Canales-Rivera v. Barr, 948 F.3d 649, 657 (4th Cir.
        2020).

                                                      10
USCA4 Appeal: 22-1193       Doc: 50          Filed: 12/09/2022      Pg: 11 of 13




        never stop being part of the gang and therefore ‘can’t retire,’ suggesting a lack of distinction

        between active and former members”).

               More importantly, “group recognition must be determined by the perception of

        society as a whole, rather than ‘solely by the perception of an applicant’s persecutors.’” Id.

        at 189 (quoting Matter of W-G-R-, 26 I. & N. Dec. 208, 218 (B.I.A. 2014)). And Orellana

        Alvarado has pointed to no evidence that Honduran society as a whole views former taxi

        drivers who have ceased cooperating with MS-13 as a distinct group.

               Accordingly, we deny Orellana Alvarado’s petition as to his withholding-of-

        removal claim.

                                                        B.

               Orellana Alvarado’s CAT claim fares no better. “To obtain protection from removal

        under the CAT, [a p]etitioner must show ‘that it is more likely than not that he will be

        tortured if removed’ to Honduras, and ‘that this torture will occur at the hands of [the]

        government or with [its] consent or acquiescence.’” Moreno-Osorio v. Garland, 2 F.4th

        245, 256 (4th Cir. 2021) (emphasis added) (quoting Martinez v. Holder, 740 F.3d 902, 913

        (4th Cir. 2014), as revised (Jan. 27, 2014)).

               As the Board noted, the record lacks evidence establishing a more-likely-than-not

        probability that Orellana Alvarado will face torture upon his removal to Honduras.

        Although he was threatened in 2017—three years after he ceased driving his taxi, and three

        years before his testimony in this case—the record is ambiguous as to whether that threat

        was related to his status as a former taxi driver or whether he was simply in the wrong

        place at the wrong time, namely, near the location of an apparent gang meeting. And while


                                                        11
USCA4 Appeal: 22-1193      Doc: 50         Filed: 12/09/2022     Pg: 12 of 13




        Orellana Alvarado’s expert noted ways in which the gang could track Orellana Alvarado

        down upon his return to Honduras, we cannot say that the record compels the conclusion

        that the gang has the desire to do so. According to the record before us, Orellana Alvarado

        has not been contacted by MS-13 since 2017; the gang also has not targeted or contacted

        his family members in Honduras, even though Orellana Alvarado’s expert noted that is

        “usually” how gangs communicate threats to those who have left the country; and Orellana

        Alvarado has not yet tried relocating within the country. A.R. 294. Moreover, as discussed,

        there is very limited record evidence that the gang targets taxi drivers who cease driving,

        which Orellana Alvarado did eight years ago.

               Orellana Alvarado contends the Immigration Judge should have reopened the record

        on remand and permitted him to provide updated evidence about whether MS-13 had

        contacted him in the year between his July 2020 testimony and the Immigration Judge’s

        second decision in July 2021. But, as the Board noted in rejecting this argument, Orellana

        Alvarado “does not proffer or describe in any meaningful detail what information the

        additional evidence would have contained.” A.R. 6. Nor did his counsel take the

        Immigration Judge up on her offer for counsel to file a motion to introduce new evidence.

        And in this appeal, Orellana Alvarado has never actually asserted that he has been

        contacted by the gang in the years since he was last in Honduras in 2017. So he points to

        no evidence that the Immigration Judge failed to develop.

               We conclude that the Board did not abuse its discretion in affirming the dismissal

        of CAT relief.




                                                    12
USCA4 Appeal: 22-1193     Doc: 50         Filed: 12/09/2022   Pg: 13 of 13




                                                   IV.

              For the foregoing reasons, the petition is

                                                  DENIED IN PART AND DISMISSED IN PART.




                                                    13